Citation Nr: 1116593	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-29 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic osteoarthritis of the right ankle, prior to January 21, 2006.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic osteoarthritis of the right ankle, beginning January 21, 2006.

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic osteoarthritis of the right ankle, beginning May 12, 2008.

4.  Entitlement to a rating in excess of 20 percent for posttraumatic osteoarthritis of the right ankle from March 10, 2010.

5.  Entitlement to an initial rating in excess of 10 percent for medial humeral epicondylitis of the left (minor) elbow.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to January 1985 and from February 2003 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, granted service connection for medial humeral epicondylitis of the left elbow, with an initial evaluation of 10 percent disabling, and granted service connection for posttraumatic osteoarthritis of the right ankle with an initial evaluation of 10 percent disabling.  

In a June 2010 rating decision, the RO in Huntington, West Virginia, increased the Veteran's rating for his posttraumatic osteoarthritis of the right ankle to 20 percent disabling, effective March 10, 2010.

The Veteran was scheduled for a Board hearing in March 2009; however, he failed to report to the hearing.  Accordingly, as the Veteran did not make a timely request, in writing, for rescheduling of his hearing, and failed to report for that hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.   

This appeal was previously before the Board in October 2006.  The Board remanded the claim so that treatment records could be requested and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Prior to January 21, 2006, the Veteran's right ankle disorder was manifested by no more than moderate limitation of ankle motion.

3.  Beginning January 21, 2006, the Veteran's right ankle disorder was manifested by no more than marked limitation of ankle motion.

4.  Beginning May 12, 2008, the Veteran's right ankle disorder was manifested by no more than moderate limitation of ankle motion.

5.  From March 10, 2010, the Veteran's right ankle disorder was manifested by marked limitation of ankle motion.  There is no indication the Veteran's ankle causes marked interference with employment.  His right ankle is not ankylosed. 

6.  Medial humeral epicondylitis of the left (minor) elbow is manifested by a less than noncompensable range of motion, with complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for posttraumatic osteoarthritis of the right ankle prior to March 10, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2010).

2.  The criteria for an initial rating of 20 percent for posttraumatic osteoarthritis of the right ankle effective January 21, 2006, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2010).

3.  The criteria for an initial rating in excess of 10 percent for posttraumatic osteoarthritis of the right ankle effective May 12, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2010).

4.  From March 10, 2010, the criteria for a rating in excess of 20 percent for posttraumatic osteoarthritis of the right ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2010).

5.  The criteria for an initial rating in excess of 10 percent for medial humeral epicondylitis of the left (minor) elbow are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claims in August 2004.  Thereafter, he was notified of the provisions of the VCAA by the VA in correspondence dated in March 2005, June 2008 and February 2009.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in June 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the June 2008 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded several VA medical examinations in to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations- General

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (201

Left Ankle
Law and Regulations - Ankle

5270
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity
40

In plantar flexion, between 30º and 40º, or in dorsiflexion, between 0º and 10º
30

In plantar flexion, less than 30º
20
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2010)

5271
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010)

5272
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing position  
20

In good weight-bearing position
10
38 C.F.R. § 4.71a, Diagnostic Code 5272 (2010)

5273
Os calcis or astragalus, malunion of:

Marked deformity
20

Moderate deformity  
10
38 C.F.R. § 4.71a, Diagnostic Code 5273 (2010)

5274
Astragalectomy  
20
38 C.F.R. § 4.71a, Diagnostic Code 5274 (2010)


38 C.F.R. § 4.71, Plate II (2010)


Factual Background and Analysis

In August 2004, the Veteran filed a claim for service connection for a right ankle disorder.  In a May 2005 rating decision, he was granted service connection for posttraumatic osteoarthritis of the right ankle, with an initial evaluation of 10 percent, effective June 12, 2004.  In a June 2010 rating decision, the RO increased the Veteran's rating for his right ankle disorder to 20 percent disabling effective March, 10, 2010.  The Veteran contends that his right ankle disorder is more disabling than is contemplated by the currently assigned staged ratings.

A November 2003 service department MRI report of the right ankle was noted diffuse degenerative changes involving the anterior and posterior tibiotalar joints with questionable posterior impingement syndrome.  There was no evidence of Achilles tendon tear.

A May 2004 VA treatment record noted the Veteran was recently returning from active duty and had an injury to his ankles.  He was noted to have had right ankle reconstruction surgery in 1997 for a fracture.  After examination, he was assessed as having ankle pain that was most likely post operative degenerative joint disease or that his ankle was being aggravated by his considerable weight.

In June 2004, the Veteran was afforded a general VA medical examination and a VA joints examination.  There is no indication the claims file was reviewed; however, the Veteran's medical history is discussed.  He complained of a painful right ankle, which he treated with ibuprofen.  He was noted to weigh 352 pounds at the time of the examination.  He was noted to have a slight limp due to his right ankle disability.  He was also afforded a VA Joints examination in June 2004.  He reported constant pain at a 3 to 4 (out of a scale of 10) level, but with flare-ups of pain to the 8 to 10 range.  He did not use any kind of external brace.  He was noted to have multiple scars from prior surgeries.  Range of motion testing revealed:


Normal Range of Motion
Actual Range of Motion
Dorsiflexion
20 degrees
10 degrees
Plantar flexion
45 degrees
25 degrees

He was noted to have posterior pain on plantar flexion.  The hind foot was in some valgus and could go to further valgus of 10 degrees with lateral pain at the end.  Varus to only 20 degrees but without pain.  He was assessed with posttraumatic osteoarthritis of the right ankle.  The examiner opined the Veteran aggravated his prior 1997 ankle injury in 2003 while running during active duty.

In November 2004, the Veteran sought treatment for right ankle pain.  He was noted to be seven years status post right ankle fracture with reconstruction.  He complained of a high level of pain and slight decrease in active right ankle dorsiflexion.  He noted he was still able to complete all activities of daily living but with increased pain.  His right ankle joint appeared strong and stable, with pain noted to be most likely from structural changes from his injury/osteoarthritis.  He was noted to be obese.  His active range of motion of the right ankle was impaired, and his gait "tend[ed] to short step on the right."  In February 2005, his right ankle was noted to have minimal crepitus.  

In January 2006, the Veteran was afforded an additional VA joints examination; his claims file was reviewed in conjunction with the examination.  It was noted his right ankle disability started in 1997 when he sustained a severe fracture at work, not related to military activity.  He underwent three operations, the most recent in 2003 when he had the internal fixation hardware removed (this was just prior to his next active duty period).  He returned to military service and reinjured his ankle in April 2003 during active duty.  It was noted that diagnostic imaging revealed progressive degenerative arthritis.  He was employed as a truck driver at the time of the examination, but noted his disability made it difficult for him to perform his job.  He reported periodically using a hinged ankle brace.  He reported numerous flare-ups, usually related to climbing up onto his truck, and he stated he could not stand on his ankle for more than an hour.  At the time of the examination the Veteran weighed 370 pounds.  He walked with a profound limp, favoring his right leg.

On physical examination, the Veteran's right ankle was enlarged and swollen compared to the left.  Range of motion testing showed:


Normal Range of Motion
Actual Range of Motion
Dorsiflexion
20 degrees
0 degrees
Plantar flexion
45 degrees
30 degrees

He was noted to have pain at the terminal point of range of motion testing.  There were various areas of tenderness about the entire right ankle, and he had 10 degrees of inversion and eversion of the right ankle, both with complaints of pain.  He was diagnosed with advanced posttraumatic tibiotalar arthritis and subtalar arthritis of the right ankle and foot.

In May 2008, the Veteran was afforded a VA joints examination.  The examiner noted prior medical treatment of the right ankle, and recorded the Veteran's contentions.  At the time of the examination the Veteran did not use a cane, crutch or a brace for the ankle.  He reported only being able to walk for one block.  The examiner noted that his ambulation was "severely compromised by a formidable problem with obesity."  At the time of this examination he weighed 450 pounds.  He described periodic giving way of both ankles.  He was noted to have a waddling type of gait, leaning heavily to one side and then to the other with each successive step.  

On physical examination, the Veteran's right ankle was slightly swollen.  There was no gross deformity of the ankle joint.  Range of motion testing revealed:


Normal  Range of Motion
Actual Range of Motion
Dorsiflexion
20 degrees
10 degrees
Plantar flexion
45 degrees
30 degrees

He had 20 degrees inversion and eversion of the right ankle.  The anterior drawer sign was negative and there was no evidence of grinding, crepitation, or instability.  He was diagnosed with moderate posttraumatic arthritis of the right ankle.

In March 2010, the Veteran was afforded a VA joints examination; the claims file was reviewed in conjunction with the examination.  He complained of pain, swelling and decreased motion in his right ankle.  He self-treated with NSAIDS He was noted to have an antalgic gait with poor propulsion.  Examination of his right ankle revealed bony joint enlargement, edema, tenderness, pain at rest, and weakness.  The ankle was not unstable.  Range of motion testing revealed:


Normal Range of Motion
Actual Range of Motion
Dorsiflexion
20 degrees
0 degrees
Plantar flexion
45 degrees
30 degrees

The examiner noted that there was objective evidence of pain on motion of the right ankle, but that there was no additional limitation of motion after repetitive range of motion testing.  The joint was noted to not be anklylosed.  The examiner noted that the Veteran's right ankle had significant effects on his current employment due to decreased mobility, stamina, and strength.  He also had pain, fatigue, and problems with lifting and carrying.  There were significant effects on several of his usual activities of daily living, including preventing exercise and sports.  

To give the Veteran every consideration in connection with the matters on appeal, the Board has considered all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating his right ankle disability.  None of the competent medical evidence of record shows that the Veteran has ankylosis of the ankle; ankylosis of subastragalar or tarsal joint; or malunion of os calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273 (2010).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, the assignment of ratings in excess of 10 percent or 20 percent for the Veteran's right ankle disability based upon any of these diagnostic codes is not warranted.

There is x-ray evidence of arthritis, and evidence of painful motion.  However, under DC 5003, with only one major joint affected, the Veteran cannot receive a rating in excess of 10 percent. 

The Veteran is currently rated under DC 5271, for limitation of motion of the ankle, which provides ratings based on marked or moderate limitation of motion.  Prior to March 10, 2010, the Veteran's right ankle disability is rated 10 percent, or as having moderate limitation of motion.  From March 10, 2010, his ankle is rated 20 percent, or as having marked limitation of motion.

Based upon the evidence of record, the Board finds that prior to January 21, 2006, the Veteran's right ankle disability did not warrant a rating in excess of 10 percent.  Range of motion testing during VA examinations prior to that date had reflect that the right ankle dorsiflexion was limited to 10 degrees, and plantar flexion was to 25 degrees, evidencing only moderate impairment.  VA outpatient treatment records dated in November 2004 and February 2005 did not note any greater limitation of motion of the right ankle.  Based on the record, a rating in excess of 10 percent is not merited during this time period.

During the January 21, 2006 VA joints examination, right ankle dorsiflexion was noted to be limited to zero degrees.  The veteran walked with a profound limp, favoring his right leg, and his right ankle was enlarged and swollen compared to the left.  Given the inability to dorsiflex the right ankle beyond 0 degrees, the Board finds that marked impairment was demonstrated at that time.  Also, the ankle was not described as ankylosed, thus precluding a higher rating under Diagnostic Code 5270.  A rating of 20 percent is awarded effective January 21, 2006. 

However, it was noted during the May 12, 2008 VA joints examination that dorsiflexion was increased to again be increased to a limitation of 10 degrees, signifying an improvement in movement.  Plantar flexion increased from 25 degrees in June 2004 to 30 degrees at subsequent examinations.  As the Veteran had an improvement in active range of motion of his right ankle in the plantar flexion and dorsiflexion ranges shown on May 12, 2008, a rating of no greater than 10 percent is warranted. 

Beginning March 10, 2010, the Veteran was awarded the maximum schedular rating for his right ankle disability.  A maximum schedular 20 percent rating is assigned for disabilities manifested by marked ankle limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Consideration has also been given as to whether a higher rating could be assigned for loss of range of motion of the right ankle.   Under Code 5271, moderate limited motion of the ankle warrants a 10 percent rating, and marked limited motion of the ankle warrants a 20 percent rating.  The Veteran is therefore already receiving the maximum rating for loss of range of motion of the ankle.  Even considering any complaints of weakness, fatigability, or loss of function due to pain, a higher disability may not be assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  Therefore, entitlement to a rating in excess of 20 percent from March 10, 2010, for a right ankle disability is not warranted.

The Board acknowledges the Veteran's contentions that his disability is more severely disabling.  In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; such pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Here, the Veteran's complaints regarding his right ankle are credible; however, the rating criteria is based upon range of motion of the ankle, which was tested with a goniometer, and demonstrated moderate and marked limitation of motion, necessitating the currently assigned stated ratings and no additional increases, or additional staged ratings.



Left Elbow

Law and Regulations - Elbow

5205
Elbow, ankylosis of:
Major
Minor

Unfavorable, at an angle of less than 50° or with complete loss of supination or pronation
60
50

Intermediate, at an angle of more than 90°, or between 70° and 50°
50
40

Favorable, at an angle between 90° and 70°
40
30
38 C.F.R. § 4.71a, Diagnostic Code 5205 (2010)

5206
Forearm, limitation of flexion of:
Major
Minor

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2010)

5207
Forearm, limitation of extension of:
Major
Minor

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2010)

5208
Forearm, flexion limited to 100° and extension to 45 degrees
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5208 (2010)

5209
Elbow, other impairment of Flail joint
60
50

Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5209 (2010)

5210
Radius and ulna, nonunion of, with flail false joint
50
40
38 C.F.R. § 4.71a, Diagnostic Code 5210 (2010)

5211
Ulna, impairment of:
Major
Minor

Nonunion in upper half, with false movement:
 
 

With loss of bone substance (1 inch (2 5 cms.) or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in lower half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2010)

5212
Radius, impairment of:
Major
Minor

Nonunion in lower half, with false movement:
 
 

With loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in upper half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 52125 (2010)

5213
Supination and pronation, impairment of:
Major
Minor

Loss of (bone fusion):

  The hand fixed in supination or hyperpronation
40
30

  The hand fixed in full pronation
30
20

  The hand fixed near the middle of the arc or moderate pronation 
20
20

Limitation of pronation:

  Motion lost beyond middle of arc
30
20

  Motion lost beyond last quarter of arc, the hand does not approach full pronation
20
20

Limitation of supination:

  To 30º or less
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2010)

Note: In all the forearm and wrist injuries, codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010)

     
38 C.F.R. § 4.71, Plate I (2010)


Factual Background and Analysis

In a May 2005 rating decision, the RO granted service connection for medial humeral epicondylitis of the left elbow with a 10 percent evaluation, effective June 12, 2004.  The Veteran contends that his service connected left elbow condition is more disabling than contemplated by the 10 percent rating he is currently assigned.

Service treatment records contain a May 2004 post-deployment DD Form 2697 where the Veteran noted that he had left elbow pain after doing push-ups but that his symptoms were improving.

During a June 2004 VA joints examination, the Veteran described his inservice left elbow injury.  Currently, he noted no pain in the elbow except with direct pressure on the medial side, causing pain of 2-3 on a scale of 1-to-10.  On objective examination, range of motion was measured as follows:


Left
Normal
Flexion
0 to 130 degrees
0 to 145 degrees
Extension
0 degrees
0 degrees
Pronation
0 to 85 degrees
0 to 80 degrees
Supination
0 to 90 degrees
0 to 85 degrees

The assessment was medial humeral epicondylitis, left elbow.

In January 2006, the Veteran was afforded a VA joints examination.  He described his inservice injury and reported that X-ray films and MRI studies revealed no bone injury.  He was employed full time as a trucker and landscaper for the State.  Currently, he found it difficult to hold objects in his left hand for more than a short period of time.  He was unable to use his left arm in a forcible manner while sweeping and cleaning.  A tennis elbow brace had not made any appreciable difference.  Physical examination of the left elbow revealed no evidence of swelling or deformity.  Range of motion was measured as follows:



Left
Normal
Flexion
0 to 130 degrees
0 to 145 degrees
Extension
0 degrees
0 degrees
Pronation
(not measured)
0 to 80 degrees
Supination
(not measured)
0 to 85 degrees

Grasp strength in the nondominant left hand was less than that of the dominant right hand.  There was weakness against resisted palmar flexion in the left upper extremity, and mild blunting of sensation in the fourth and fifth fingers of the left hand.  The assessment was posttraumatic epicondylitis, left elbow.

In March 2010, the Veteran was afforded a VA joints examination; the claims file and treatment records were reviewed in conjunction with the examination.  He was employed full time as a track operator, and had not missed any work the prior year due to the elbow disorder.  He had been at this employment for over 20 years.  The Veteran provided a history of the inservice injury.  He described the elbow problems as intermittent with remissions.  He wore a brace to avoid compression forces on the nerves at the elbow.  On physical examination , range of motion studies were as follows:


Left
Normal
Flexion
0 to 140 degrees
0 to 145 degrees
Extension
0 degrees
0 degrees
Pronation
0 to 90 degrees
0 to 80 degrees
Supination
0 to 80 degrees
0 to 85 degrees

There was no evidence of pain with active motion and no additional limitations following repetitive testing.  The diagnosis was left medial epicondylitis.  The examiner noted that the disability caused decreased manual dexterity resulting in problems lifting and carrying, stamina, weakness or fatigue, and decreased strength and pain.  The disorder had a severe effect on his ability to do chores, shopping, recreation, and driving.  It had a moderate effect traveling, feeding, bathing, dressing, toileting, and grooming.  It prevented exercise or sports.

The evidence of record has been reviewed.  In comparing the range of motion studies conducted during all VA joints examinations (2004, 2006 and 2010), the left elbow disability does not even nearly approximate the rating criteria for a noncompensable rating.  There is evidence of painful motion, and as such, a 10 percent rating has been correctly assigned under 38 C.F.R. § 4.59.  

Regarding the left elbow disorder, the Board finds the Veteran's statements asserting severe impairment lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The Board notes the limitations described by the Veteran as resulting from the left elbow disorder; however, the Veteran admitted in March 2010 to not missing work due to the left elbow disorder in the prior year.  While he complains that the disability had a severe effect on his ability to drive, he is employed as a driver for the State.  While he alleges that the elbow disorder prevents exercise or sports, his occupation also includes landscaping, a job requiring physical exertion similar to that of exercise.  Also, he admitted to not missing work due to the left elbow disorder in the prior year, indicating an ability to perform tasks (exercise) similar to those which he claims to be unable to perform.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2010).

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his right ankle disability or left elbow disorder that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  The March 2010 VA examiner noted that the Veteran's right ankle had a significant impact on his employment as a truck driver as he had lost eight weeks of work in the prior year due to his ankle disabilities (the Veteran is service connected for his right and left ankle disabilities).  It was noted that the impact included decreased mobility, lack of stamina, weakness or fatigue, and pain.  However, examinations show that the Veteran had a strong, stable right ankle, and that his decreased mobility had a lot to do with his extreme obesity.  Also it was noted that his ankle disability had a moderate (not significant) effect on his ability to drive-which is his occupation.  As noted above, the use of the word "significant" does not necessitate a finding of significant or marked/is not dispositive of an issue-as it is the symptoms of the impairment that are contemplated in determining interference.  Here, the impairment caused by the right ankle disability and left elbow disorder are contemplated by the schedular ratings assigned.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 10 percent for posttraumatic osteoarthritis of the right ankle, prior to January 21, 2006 is denied.

Entitlement to an initial rating of 20 percent for posttraumatic osteoarthritis of the right ankle, beginning January 21, 2006 is allowed, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for posttraumatic osteoarthritis of the right ankle, beginning May 12, 2008 is denied.

Entitlement to a rating in excess of 20 percent for posttraumatic osteoarthritis of the right ankle from March 10, 2010 is denied.

Entitlement to an initial rating in excess of 10 percent for medial humeral epicondylitis of the left (minor) elbow is denied.


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


